Murray C. J., delivered the opinion of the Court—Burnett, J., concurring.
The appellant contends that the Court below erred in admitting secondary evidence of the contents of a deed, and that the loss or absence of the original was not sufficiently accounted for. The plaintiff traced the paper to the hands of a person not in the State. This has always been held a sufficient predicate for the admission of secondary evidence, .because the party in whose possession the paper is supposed to be, or was last seen, being beyond the jurisdiction of the Court, it has no power to compel his attendance, or the production of the paper.
Another alleged error is the order in which the Court permitted the testimony to be introduced on the trial. This is always a matter of discretion, and the plaintiff having made out his case, it is not regarded as material in what particular order he established the frets by his evidence.
Judgment affirmed.